Citation Nr: 0931658	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
right ankle fracture.

3.	Entitlement to an evaluation in excess of 20 percent for a 
right ankle fracture with osteoarthritis.

4.	Entitlement to a compensable evaluation for a healed right 
small finger fracture with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
June 1975 and from October 1984 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2005 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a December 
2007 hearing conducted via videoconference.  A transcript of 
the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the 
Veteran currently suffers from bilateral sensorineural 
hearing loss for VA purposes.

2.	A chronic right shoulder disability, to include arthritis, 
was not manifested in active service or within one year of 
service discharge, and any current right shoulder 
disability is not otherwise etiologically related to such 
service, nor was it proximately caused or chronically 
worsened by the Veteran's service-connected right ankle 
disability.

3.	The Veteran's right ankle fracture with osteoarthritis is 
manifested by no more than marked limitation of motion of 
the right ankle; ankylosis of the right ankle is not 
demonstrated.

4.	The Veteran's healed fracture of the right small finger is 
manifested by no more than osteoarthritis of the 
interphalangeal joints of the right small finger; multiple 
arthritic involvements of the carpal, metacarpal and 
interphalangeal joints or ankylosis of multiple fingers of 
the right hand is not demonstrated.


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active duty service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2008).

2.	A chronic right shoulder disability was not incurred in or 
aggravated by active duty service, may not be presumed to 
have been incurred therein, nor is it proximately due to 
or aggravated by service-connected right ankle fracture 
with osteoarthritis.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 
    §§ 3.303, 3.307, 3.309(a) 3.310 (2008).

3.	The criteria for an evaluation in excess of 20 percent for 
a right ankle fracture with osteoarthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 
4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5271 (2008).

4.	The criteria for a compensable evaluation for a healed 
fracture of the right finger with osteoarthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.2, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding all VCAA notice elements of the Veteran's service 
connection claims and elements two and three of the increased 
rating claims, the Board finds that December 2004, June 2005 
and October 2006 notice letters fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these notice letters requested that 
the Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran.  Finally, these letters advised 
the Veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the June 2005 and October 2006 VCAA notice letters.  
Specifically, these letters informed the Veteran of the need 
to provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
October 2006 letter provided the Veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges that the VCAA notice letters did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the March 2006 statement of the 
case.  

The Board also acknowledges the VCAA notice letters did not 
specifically inform the Veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, the 
October 2006 letter advised him that he may submit statements 
from persons who have witnessed how his disability symptoms 
affect him.  The Board finds that the Veteran could be 
reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life, as opposed to his employment, 
from this statement.  Moreover, the Board concludes that the 
Veteran demonstrated actual knowledge of the need to submit 
evidence regarding the impact of his disability on his daily 
life during his May 2008 VA examination (Veteran conveyed 
that his disabilities prevent him from playing football and 
golf and restrict his recreational activities).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) rev'd on other grounds sub nom. 
Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009) (all first element VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).  

The Board notes that the October 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
September 2005.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the Veteran by this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an August 2008 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The October 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

The Veteran's service treatment records have been associated 
with the claims file.  All post-service VA and private 
treatment records identified by the Veteran have also been 
obtained, as have Social Security Administration (SSA) 
disability records.  The Veteran was afforded VA examinations 
in July 2005, December 2006 and May 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

As noted above, a VA opinion with respect to the service 
connection issues on appeal was obtained in May 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, 
to include the statements of the appellant, and provide a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Alternatively, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation 
of a Veteran's non- service-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen, supra.

Bilateral Hearing Loss

The Veteran maintains that he currently suffers from 
bilateral hearing loss as a direct result of his active 
service. He asserts that he experienced a significant amount 
of in-service acoustic trauma as a result of arms fire.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (2008).

Upon review, service medical records are negative for a 
hearing loss disability in service.  Post-service medical 
evidence includes a May 2004 VA audiogram and May 2008 VA 
audiology examination.  


The May 2004 VA audiogram indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
5
LEFT
20
20
15
10
10

No speech recognition scores were reported.

The May 2008 VA audiology examination indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
20
20
15
20
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Considering the results of the May 2004 and May 2008 
audiological reports, it is clear that the Veteran does not 
currently suffer from a current bilateral hearing loss 
disability for VA benefit purposes.  His puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
in all frequencies, and he did not show puretone thresholds 
of 26 or more in 3 or more frequencies in either ear.  His 
scores on the Maryland CNC Test were not less than 94 percent 
at either examination.  The Veteran has not identified any 
post-service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

The Board acknowledges that the Veteran himself has claimed 
he currently suffers from a bilateral hearing loss 
disability.  However, the Board notes that as a layman, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As such, the Board concludes 
that the preponderance of the evidence is against a finding 
that the Veteran has a bilateral hearing loss disability for 
VA purposes, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, recognition is given to the fact that a VA audiology 
examination was conducted in December 2006, and that 
audiometric scores reported during the examination would meet 
the requirements of 38 C.F.R. § 3.385.  However, as noted in 
its April 2008 remand, the examiner indicated that is was not 
possible to diagnose the Veteran as having hearing loss 
because of the poor reliability of responses by the Veteran.  
The examination was deemed inadequate; and, thus, the matter 
was remanded for a better and more reliable examination.  See 
Barr.  In that regard, the results of the May 2008 
examination report verify that the testing results of the 
2006 test were not accurate/credible.

Right Shoulder Disability

The Veteran maintains that his current right shoulder 
disability is the direct result of his active service.  
Specifically, he asserts that he suffered from a right 
shoulder disorder in service, which has continued since.  
Alternatively, the Veteran asserts his right shoulder 
disability is proximately due to, or has been aggravated by, 
his service-connected right ankle disability, contending his 
ankle gave way, causing him to fall and injure his shoulder.

With regards to direct service connection, service treatment 
records indicate the Veteran sought treatment for a sore 
shoulder in November 1988 after playing football.  However, 
no chronic disability was diagnosed, and there is no 
indication the Veteran sought further treatment.  In 
addition, during the September 1993 clinical examination 
prior to the Veteran's separation from service, his upper 
extremities and musculoskeletal system were evaluated as 
normal, and no indication of a chronic disorder was noted.  
Thus, there is no medical evidence that shows the Veteran 
suffered from a chronic shoulder disorder during service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with a shoulder disorder in 2000, following an 
accident.  This lapse in time between the Veteran's active 
service and the first evidence of a shoulder disorder weighs 
against the Veteran's claim.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Veteran was not diagnosed with arthritis until 2000, 6 years 
after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

With respect to secondary service connection, the Veteran 
contends that his diagnosed shoulder disorder was proximately 
caused by his service-connected type ankle fracture.  
Specifically, he contends that instability caused by his 
service-connected ankle disorder caused him to fall, 
resulting in the current injury to his right shoulder.  
However, the record does not contain competent medical 
evidence or a competent medical opinion establishing an 
etiological link between the current shoulder disorder and 
his service-connected right shoulder disorder.  In addition, 
there is no competent evidence of record that the Veteran's 
right ankle disorder has caused this condition to increase in 
severity beyond its natural progression.  

With regards to the Veteran's secondary service connection 
claim, he was afforded a VA examination in May 2008.  After 
physically examining the Veteran and reviewing the claims 
file, the examiner opined that it is less likely than not the 
Veteran's current right shoulder disability is secondary to 
his service-connected right ankle disability.  In support of 
this opinion, the VA examiner noted there is no medical 
evidence of record indicating instability of the ankle that 
would result in the August 2000 fall that caused his right 
shoulder disability.  

Furthermore, the Board notes that a February 2001 Workers 
Compensation examination report notes the Veteran reported 
his right foot "slipping" and falling onto a steel table.  
In addition, in what appears to be a deposition transcript, 
the Veteran testified that "when my foot slipped off the 
table, I fell forward...." See Hayes & Associates transcript 
excerpt at 9.  Other medical evidence of record also 
indicates the Veteran's right foot "slipped."  See, e.g., 
April 2002 Oklahoma Physical Therapy Evaluation report.  The 
evidence indicates that, following the August 2000 fall and 
subsequent shoulder injury, the Veteran consistently 
indicated his right foot "slipped," as opposed to his ankle 
becoming unstable.  As such, the Board finds the Veteran's 
statements that instability due to his service-connected 
ankle disability caused his fall and subsequent injuries, to 
be not credible.  

In addition, the Board acknowledges that the Veteran himself 
has claimed his currently diagnosed right shoulder disorder 
is the result of or has been aggravated by his service-
connected right ankle fracture.  However, as a layman, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan, supra.  

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
service-connected right ankle fracture is the proximate cause 
of or has aggravated his currently diagnosed right shoulder 
disorder.  A VA examiner has opined that this condition is 
not secondary to his right ankle disorder.  Moreover, as 
noted, the Board has great concern with respect to the 
veracity of the Veteran's his statements on how his shoulder 
injury is related to his right ankle disorder.  The normal 
medical findings at the time of separation from service, as 
well as the absence of a diagnosis or treatment for years 
after service, is probative evidence against the claim for 
direct service connection.  In addition, the facts of this 
case do not warrant presumptive service connection for the 
Veteran's arthritis of the right shoulder, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of  
the evidence is against the claim for service connection for 
a right shoulder disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Right Ankle Fracture

The Veteran's service-connected healed fracture of the right 
ankle with osteoarthritis has been assigned a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, applicable to limitation of motion of the ankle.  Under 
Diagnostic Code 5271, a maximum 20 percent evaluation is 
warranted for "marked" limitation of motion.  Id.  Indeed, 
even considering any complaints of weakness, fatigability, or 
loss of function due to pain, a higher disability evaluation 
may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

The Board observes the Veteran is currently in receipt of the 
maximum schedular evaluation for limitation of motion of the 
ankle.  As such, further discussion of limitation of motion 
is not necessary.  Furthermore, there is no competent 
evidence to indicate the Veteran suffers from ankylosis of 
the right ankle.  As such, a higher disability evaluation is 
not warranted under Diagnostic Code 5270.  Finally, the 
currently assigned 20 percent evaluation is the maximum 
schedular evaluation for all other Diagnostic Codes 
pertaining to the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5272-5274 (2008).

As the Veteran is currently in receipt of the maximum 
schedular evaluation for limitation of motion of the ankle, 
and absent competent evidence of ankylosis of the right 
ankle, the Board finds the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
Veteran's healed right ankle fracture.  Accordingly, the 
benefit of the doubt rule does not apply, and the Veteran's 
claim is denied.  See 38 U.S.C.A. § 5107 (West 2002).

Right Small Finger Fracture

The Veteran's healed right small finger fracture is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230, applicable to limitation of 
motion of the ring or little finger.  Under Diagnostic Code 
5230, a noncompensable evaluation is warranted for any 
limitation of motion of the little finger, whether on the 
major or minor extremity.  Id.  As such, the Board finds an 
increased evaluation is not warranted for limitation of 
motion of the right little finger.  Furthermore, a 
compensable evaluation is not warranted in the instant case 
for ankylosis, as the evidence of record fails to indicate 
ankylosis of multiple digits.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5223 (2008).

The Board observes the Veteran has been diagnosed with 
osteoarthritis of the right little finger.  See July 2005 VA 
contract examination report.  Diagnostic Code 5003 provides 
that osteoarthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

In the absence of limitation of motion, a 10 percent 
evaluation is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. The 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  See id., Note (1).

Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on parity with major joints.  
38 C.F.R. § 4.45(f) (2008).

As noted above, the July 2005 VA contract examination found 
the Veteran suffers from osteoarthritis of the right little 
finger.  While the July 2005 examination report does not 
indicate which joints of the right little finger suffer from 
arthritis, a March 2002 VA examination found mild angulation 
in the interphalangeal joints of the right little finger.  
Further, the Board notes a May 2008 VA examination fails to 
diagnose arthritis, and a May 2008 VA X-ray report notes 
joint spaces are maintained with normal osseous structures 
and soft tissues.  

As the competent evidence fails to indicate arthritic 
involvement of the interphalangeal, metacarpal and carpal 
joints, as required by 38 C.F.R. § 4.45(f), the Board finds 
that the Veteran does not suffer from arthritic involvement 
of a minor joint group.  As such, a compensable evaluation 
for osteoarthritis with limitation of motion is not warranted 
under Diagnostic Code 5003.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation for the Veteran's service-connected healed 
fracture of the right little finger with osteoarthritis, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

In denying the claim for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ankle or right small finger disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's right ankle and right little 
finger with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers loss of range 
of motion and functional impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his right ankle or 
right little finger.  Indeed, it does not appear from the 
record that he has been hospitalized at all for those 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  There is nothing in the record which suggests 
that the right ankle or right little finger disabilities, 
individually or in concert, markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right shoulder disability is denied.

An evaluation in excess of 20 percent for right ankle 
fracture with osteoarthritis is denied.

A compensable evaluation for a healed right little finger 
fracture with osteoarthritis is denied.




____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


